                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Vickie Brown,                       )                       C/A No. 0:18-2532-RMG-PJG
                                    )
                   Plaintiff,       )
                                    )
v.                                  )              REPORT AND RECOMMENDATION
                                    )
Andrew Saul, Commissioner of Social )
          1
Security,                           )
                                    )
                   Defendant.       )
____________________________________)

       This social security matter is before the court for a Report and Recommendation pursuant

to Local Civil Rule 83.VII.02 (D.S.C.). The plaintiff, Vickie Brown, brought this action pursuant

to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision of the defendant,

Acting Commissioner of Social Security (“Commissioner”), denying her claims for Supplemental

Security Income (“SSI”). Having carefully considered the parties’ submissions and the applicable

law, the court concludes that the Commissioner’s decision should be remanded for further

consideration as explained below.

                      SOCIAL SECURITY DISABILITY GENERALLY

       Under 42 U.S.C. § 1382c(a)(3)(H)(i), as well as pursuant to the regulations formulated by

the Commissioner, the plaintiff has the burden of proving disability, which is defined as an “inability

to do any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 20 C.F.R. § 416.905(a); see also Blalock v.


       1
        Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul is substituted as the named
defendant because he became the Commissioner of Social Security on June 17, 2019.

                                             Page 1 of 9
Richardson, 483 F.2d 773 (4th Cir. 1973). The regulations generally require the Administrative Law

Judge (“ALJ”) to consider, in sequence:

       (1)     whether the claimant is engaged in substantial gainful activity;

       (2)     whether the claimant has a “severe” impairment;

       (3)     whether the claimant has an impairment that meets or equals the requirements of an
               impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”), and
               is thus presumptively disabled;

       (4)     whether the claimant can perform her past relevant work; and

       (5)     whether the claimant’s impairments prevent her from doing any other kind
               of work.

20 C.F.R. § 416.920(a)(4).2 If the ALJ can make a determination that a claimant is or is not disabled

at any point in this process, review does not proceed to the next step. Id.

       Under this analysis, a claimant has the initial burden of showing that she is unable to return

to her past relevant work because of her impairments. Once the claimant establishes a prima facie

case of disability, the burden shifts to the Commissioner. To satisfy this burden, the Commissioner

must establish that the claimant has the residual functional capacity, considering the claimant’s age,

education, work experience, and impairments, to perform alternative jobs that exist in the national

economy. 42 U.S.C. § 1382c(a)(3)(A)-(B); see also McLain v. Schweiker, 715 F.2d 866, 868-69

(4th Cir. 1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617 F.2d

1050, 1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from

a vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).



       2
        The court observes that effective August 24, 2012, ALJs may engage in an expedited
process which permits the ALJs to bypass the fourth step of the sequential process under certain
circumstances. 20 C.F.R. § 416.920(h).

                                            Page 2 of 9
                             ADMINISTRATIVE PROCEEDINGS

       In September 2014, Brown applied for SSI, alleging disability beginning March 12, 2011.

Brown’s application was denied initially and upon reconsideration, and she requested a hearing

before an ALJ. A hearing was held on February 16, 2017, at which Brown appeared and testified,

and was represented by Sandra Chipman, Esquire. After hearing testimony from a vocational expert,

the ALJ issued a decision on September 5, 2017 finding that Brown was not disabled since

September 15, 2014, the day the application was filed. (Tr. 16-27.)

       Brown was born in 1969 and was forty-five years old on the date her application was filed.

She has a tenth-grade education and has past relevant work experience as a machine operator. (Tr.

282.) Brown alleged disability due to “nerves,” bipolar disorder, seizures, screws/plates in her legs,

and headaches. (Tr. 281.)

       In applying the five-step sequential process, the ALJ found that Brown had not engaged in

substantial gainful activity since the application date of September 15, 2014. The ALJ also

determined that Brown’s degenerative disc disease, history of right knee injury with stable tibial

plateau deformity, right foot injury with soft tissue defect and extensor tendon repair, history of

seizures, bladder dysfunction, obesity, anxiety disorder, borderline intellectual functioning, bipolar

disorder, and personal disorder were severe impairments. However, the ALJ found that Brown had

not had an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (the “Listings”). The ALJ

further found that Brown retained the residual functional capacity to

       perform light work as defined in 20 CFR 416.967(b) except she can never climb
       ladders, ropes, or scaffolds. She can occasionally climb ramps or stairs, balance,
       stoop, kneel, couch, and crawl. She can frequently reach overhead. She can have no


                                            Page 3 of 9
       exposure to hazards, but can have frequent exposure to extreme cold/heat and
       humidity. She is further limited to simple, routine tasks performed two hours at a
       time with no production-rate or pace work. She can have occasional interaction with
       the public.

(Tr. 20.) The ALJ found that Brown did not have any past relevant work, but that considering

Brown’s age, education, work experience, and residual functional capacity, there were jobs that

existed in significant numbers in the national economy that Brown could perform. Therefore, the

ALJ found that Brown was not disabled since the application date of September 15, 2014.

       The Appeals Council denied Brown’s request for review on July 22, 2018, making the

decision of the ALJ the final action of the Commissioner. (Tr. 1-5.) This action followed.

                                  STANDARD OF REVIEW

       Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits.

However, this review is limited to considering whether the Commissioner’s findings “are supported

by substantial evidence and were reached through application of the correct legal standard.” Craig

v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also 42 U.S.C. § 405(g); Coffman v. Bowen, 829

F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether the Commissioner’s

decision is supported by substantial evidence and whether the correct law was applied. See Myers

v. Califano, 611 F.2d 980, 982 (4th Cir. 1980). “Substantial evidence” means “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion; it consists of more

than a mere scintilla of evidence but may be somewhat less than a preponderance.” Craig, 76 F.3d

at 589. In reviewing the evidence, the court may not “undertake to re-weigh conflicting evidence,

make credibility determinations, or substitute [its] judgment for that of the [Commissioner].” Id.




                                           Page 4 of 9
Accordingly, even if the court disagrees with the Commissioner’s decision, the court must uphold

it if it is supported by substantial evidence. Blalock, 483 F.2d at 775.

                                                ISSUES

       Brown raises the following issues for this judicial review:

       Issue 1           Improper reliance on vocational expert testimony. The ALJ is
                         specifically required to elicit an explanation when a potential conflict
                         exists in the VE’s testimony. Can a decision based on improper
                         reliance of VE testimony be found to be based upon substantial
                         evidence?

       Issue 2           Where new evidence is submitted to the Appeals Council that is
                         sufficiently material that it might have affected the Commissioner’s
                         final decision, the Meyer case requires that evidence be weighed.
                         Where there is new and material evidence submitted at the Appeals
                         Council, and where that evidence might have affected the findings of
                         the fact-finder, must the case be remanded so that Commissioner can
                         weigh that evidence?

(Pl. Br., ECF No. 10.)

                                            DISCUSSION3

       As part of the ALJ’s duty at Step Five of the sequential process, the ALJ must resolve any

apparent conflicts between a vocational expert’s testimony and the Dictionary of Occupational Titles

(“DOT”). See Pearson v. Colvin, 810 F.3d 204, 208-11 (4th Cir. 2015); SSR 00-04p, 2000 WL

1898704. Brown argues that an apparent conflict exists between the testimony provided by the




       3
        The court notes that numerous social security regulations and social security rulings (SSRs)
have changed effective March 27, 2017. However, these changes specifically state that they are
applicable to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 416.913, 416.927.
Because the instant claim was filed prior to that date, all references in the instant Report and
Recommendation are to the prior versions of the regulations which were in effect at the time
Brown’s application for benefits was filed, unless otherwise specified.

                                              Page 5 of 9
vocational expert and the occupational information in the Dictionary of Occupational Titles

(“DOT”), and that the ALJ erred in failing to resolve this conflict.

        The vocational expert identified three occupations that an individual with Brown’s residual

functional capacity may perform: linen grader, DOT # 361.687-022; sorter, DOT # 521.687-102;

and folder, DOT # 369.687-012. The Commissioner does not appear to dispute that an apparent

conflict exists as to the first and third identified occupations, but disputes that an apparent conflict

exists as to the second occupation. Upon review of the record, the parties’ arguments, and recent

caselaw, the court is constrained to agree that an apparent conflict exists between the vocational

expert’s testimony and the DOT with regard to the sorter occupation as well.

        Brown argues that an apparent conflict exists between her limitation to “no production-rate

or pace work” and the DOT’s description of the sorter occupation. Specifically, Brown asserts that

such a limitation conflicts with the sorter occupation’s description, which includes use of a conveyor.

According the DOT, DOT # 521.687-102 is entitled “picking-table worker” and the description

states “[p]icks stems, stones, metal, or wood not eliminated by trash-picking machine from conveyor

to prevent damage to beet knives. May trim tops from beets to prevent clogging of knives in slicers.”

        In response to Brown’s argument, the Commissioner contends that the vocational expert

specifically resolved this conflict on the record in testifying that “she provided occupations ‘that

were not pay per piece’ or ‘quota basis’ occupations to comply with the ALJ’s limitation to jobs that

were not at a production rate or pace (Tr. 55-56). The ALJ accepted this reasonable explanation,

which resolved any alleged conflict (Tr. 56).” (Def.’s Br. at 11, ECF No. 11 at 11.) However,

review of the hearing transcript fails to support the Commissioner’s representation of such an

unequivocal answer from the vocational expert. Rather, the vocational expert as an aside in answer


                                             Page 6 of 9
a different hypothetical question stated, “And I do want to say, Your Honor, I guess I answered that

back, when you said no production pace. I gave occupations that were not pay per piece type

occupations, so like a quota basis. It would be manufacturing, some are. So I’m hoping that was --

fit your hypothetical.” (Tr. 56.) Thus, the vocational expert’s own testimony appears to question

the meaning of the term “no production pace.”

       Accordingly, there appears to be an apparent unresolved conflict between Brown’s

limitations and the sorter occupation that requires use of a conveyor that would require additional

explanation from a vocational expert. See Pearson, 810 F.3d at 209 (finding that the context of the

word “apparent” in SSR 00-4p makes plain that the Ruling intends for the ALJ to “identify where

the expert’s testimony seems to, but does not necessarily, conflict with the Dictionary”); see also

Morrison v. Berryhill, No. 2:18-CV-116, 2019 WL 2413314, at *8 (N.D.W. Va. May 23, 2019)

(concluding that the DOT’s “description of grader/sorter specifically describes looking at products

on a conveyor belt and picking out non-conforming objects from conforming objects. This would

appear to conflict with Plaintiff’s RFC which contains no rapid pace or strict production quotas.”),

Report and Recommendation adopted by No. 2:18-CV-116, 2019 WL 2411434 (N.D.W. Va. June

7, 2019); Coleman v. Berryhill, No. 1:16-3465-TMC, 2018 WL 1417524, at *5 (D.S.C. Mar. 22,

2018) (noting that “the DOT definition of the ‘nut sorter’ job suggests that the worker would be

required to remove defective product and foreign matter from a conveyer belt within a time

constraint” which appears to conflict with a restriction to no production rate pace). Thus, based on

the foregoing, the court is constrained to find an apparent unresolved conflict may exist and that




                                           Page 7 of 9
additional explanation from the vocational expert is necessary to resolve this conflict.4 See, e.g.,

Mascio v. Colvin, 780 F.3d 632, 636-37 (4th Cir. 2015) (holding remand may be appropriate when

the courts are left to guess at how the ALJ arrived at the conclusions and meaningful review is

frustrated); see also Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (remanding where the ALJ

failed to “build an accurate and logical bridge from the evidence to his conclusion”) (citation

omitted).

                                     RECOMMENDATION

       Based on the foregoing, the court recommends that the Commissioner’s decision be reversed

pursuant to sentence four of 42 U.S.C. § 405(g) and that the case be remanded to the Commissioner

for further consideration as discussed above




                                                      ____________________________________
August 26, 2019                                       Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE

            The parties’ attention is directed to the important notice on the next page.




       4
         In light of the court’s recommendation that this matter be remanded for further
consideration, the court need not address Brown’s remaining arguments, as they may be rendered
moot on remand. See Boone v. Barnhart, 353 F.3d 203, 211 n.19 (3d Cir. 2003) (remanding on other
grounds and declining to address claimant’s additional arguments). Moreover, if necessary, Brown
may present her remaining arguments concerning the alleged errors on remand.

                                            Page 8 of 9
              Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005)
(quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ. P.
6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                      Robin L. Blume, Clerk
                                    United States District Court
                                       901 Richland Street
                                  Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                             Page 9 of 9
